The refusal to allow an alternative writ of mandamus is not reviewable on appeal. State, ex rel. Schmidt, v. Cappeler,37 Ohio St. 121; State, ex rel. Cook, v. Ottinger, 43 Ohio St. 457,  3 N.E. 298.
Since counsel by brief insist that only an alternative writ was sought from the Court of Appeals, the motion of appellees in this court is sustained and the appeal dismissed.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and TURNER, JJ., concur.
WILLIAMS, J., not participating. *Page 476